Citation Nr: 1516084	
Decision Date: 04/14/15    Archive Date: 04/21/15

DOCKET NO.  13-19 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from July 1970 to July 1974.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied a claim for a TDIU.  


FINDINGS OF FACT

1.  The Veteran has met the schedular criteria for a TDIU throughout the pendency of the claim.

3.  The Veteran's service-connected disabilities are of such severity so as to preclude substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish entitlement to TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to secure or follow a substantially gainful occupation.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The provisions of 38 C.F.R. § 4.16(a) provide for a TDIU when, due to service-connected disability, a veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment as a result of service-connected disability.  38 C.F.R. § 4.16(b).

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstances."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009).  Therefore, in adjudicating a TDIU claim, VA must take into account the individual Veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (considering Veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering Veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering Veteran's master's degree in education and his part-time work as a tutor).  

"A claim for TDIU presupposes that the rating for the condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  Pursuant to 38 C.F.R. § 3.340(a), "total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  A determination whether a person is capable of engaging in a substantially gainful occupation must consider both the person's abilities and his employment history.  Faust v. West, 13 Vet. App. 342, 355 (2000).

The Veteran filed his application for a TDIU on October 26, 2010.  During the claim prior to September 18, 2011, service connection was determined to be in effect for posttraumatic stress disorder (PTSD) (rated 50 percent); diabetes mellitus with cataracts of the left eye (rated 20 percent); peripheral neuropathy of the right lower extremity (rated 10 percent); and for peripheral neuropathy of the left lower extremity (rated 10 percent).  The combined disability rating for that period was 70 percent.  

For the period since September 19, 2011, service connection has been determined to be in effect for PTSD (rated 50 percent); diabetes mellitus with cataracts of the left eye (rated 20 percent); peripheral neuropathy of the right lower extremity (rated 10 percent); peripheral neuropathy of the left lower extremity (rated 10 percent); peripheral neuropathy of the right upper extremity (rated 20 percent); peripheral neuropathy of the left upper extremity (rated 20 percent); and for left ear hearing loss (rated zero percent).  

Thus, the Board finds that the Veteran has met the schedular criteria for a TDIU throughout the pendency of the claim.

The remaining question is whether the Veteran is unemployable due to his service-connected disabilities alone, taking into consideration his educational and occupational background.  A review of the record reveals that the Veteran completed one year of college.  The Veteran reports that he last worked full-time in either 2005 or 2006.  He has indicated that he worked as a bus driver for over thirty years.  The Veteran essentially contends that his service-connected disabilities prevent gainful employment, warranting a TDIU rating.  

The Board observes that there are several recent VA examination reports that include statements and/or opinions by examiners addressing the Veteran's employability.  

For example, a December 2010 VA general medical examination report noted that the Veteran was not employed and that he retired in 2007.  The examiner indicated a diagnosis of unemployability secondary to diabetes mellitus and PTSD.  The examiner stated that the effects on the Veteran's occupational activities were vision difficulty and pain.  The examiner also reported that the Veteran's leg pain and eye problems hindered his activities of daily living.  The examiner also related diagnoses of diabetes mellitus and PTSD.  The examiner reported that the Veteran's diabetes mellitus affected his usual occupation and his activities of daily living in that he had increased thirst and urination.  

As to the Veteran's PTSD, the examiner stated that there was not total occupational and social impairment due to PTSD signs and symptoms.  The examiner indicated that the Veteran's PTSD signs and symptoms did result in deficiencies in his thinking, family relations, work, mood, and school.  It was noted that there were no deficiencies in his judgment.  As to his thinking, the examiner reported that the Veteran was preoccupied with what happened in Vietnam.  The examiner stated, as to family relations, that the Veteran had anger and avoidance which affected his family relations negatively.  As to his work, the examiner reported that the Veteran was able to work for many years, but that he felt that he was working under his capacity due to mental health concerns such as fighting drowsiness due to loss of sleep.  As to the Veteran's mood, the examiner indicated that the Veteran had depression, anger, and irritability.  It was also noted that the Veteran did not finish school and that such may have been affected by his PTSD signs and symptoms.  

A February 2011 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The diagnosis was PTSD, chronic.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  The examiner reported that the Veteran was retired from the City of Memphis where he worked as a bus driver for more than thirty years.  It was noted that the Veteran continued to cite current social and interpersonal impairment due to his symptoms.  The examiner indicated that the Veteran's PTSD signs and symptoms did not cause total occupational and social impairment.  The examiner reported that the Veteran had an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  

The examiner indicated that the Veteran continued to report symptoms that warranted a PTSD diagnosis.  The examiner stated that the Veteran's symptoms included intrusive thoughts that were distressing, both psychologically and physiologically, and being easily startled by unexpected noises which impeded his sleeping at night and could affect his activities.  It was noted that the Veteran also avoided stimuli that would trigger distressing memories such as conversations about Vietnam and television problems about war.  The examiner stated that the Veteran employed avoidance from others to cope with anxiety and irritability.  The examiner indicated that the Veteran was likely able to keep a job for so long because his job was a solitary one in which he had little contact with others, except for passengers of the bus.  It was noted that the Veteran denied that he had problems with his activities of daily living and self-care due to PTSD symptoms and that he had sustained relationships with family members.  

In a May 2011 addendum to the February 2011 VA psychiatric examination report, the examiner stated that the Veteran's PTSD did not prevent him from obtaining and sustaining employment in his usual occupation, which for the last thirty years, had been driving a bus.  The examiner stated that the Veteran was retired due to reasons other than symptoms of PTSD.  It was noted that the Veteran's symptoms of PTSD were discussed in the February 2011 VA psychiatric examination report.  The examiner commented that most of the Veteran's impairment was related to social and interpersonal functioning and was not occupational.  

An October 2011 VA audiological examination report noted diagnoses of normal hearing in the Veteran's right ear; sensorineural hearing loss (in the frequencies range of 500 to 4000 Hertz) in his left ear; and tinnitus.  The examiner maintained that the Veteran's hearing loss and tinnitus did not impact his ordinary conditions of daily life, including his ability to work.  

A November 2011 VA general medical examination report essentially addressed the Veteran's nonservice-connected sleep apnea.  

A November 2011 VA psychiatric examination report included a notation that the Veteran's claims file was reviewed.  The diagnosis was PTSD, chronic.  A GAF score of 60 was assigned.  The examiner reported that the Veteran's PTSD caused occupational and social impairment with reduced reliability and productivity.  It was noted that the Veteran had not worked or attended school since his last psychiatric examination.  The examiner indicated that there were few, if any, changes in the Veteran's psychosocial history, occupational history, emotional functioning, or levels of impairment in the previous five months.  It was noted that the Veteran listed no distinctly different symptoms.  

The examiner indicated that the Veteran continued to maintain that he could not work as a bus driver due to his vision problems from diabetes mellitus, his pain from his osteoarthritis and diabetic neuropathy, and a poor frustration tolerance from his PTSD.  The examiner stated that the Veteran was not unemployable due to his PTSD alone.  The examiner commented that it was likely that symptoms from the Veteran's medical conditions left him unable to sustain his usual employment.  It was noted that the Veteran's PTSD certainly affected his ability to tolerate frustration and easily work with others, namely his passengers and supervisors.  The examiner reported that the Veteran's successful work history indicated that when he was in good health, he could manage his stress symptoms and fulfill his job requirements.  The examiner stated that an opinion regarding the effects of the Veteran's service-connected medical conditions on his employability must be given by appropriate medical personnel.  The examiner maintained that the Veteran was not totally and completely unemployable due to his PTSD alone.  

A January 2012 VA diabetes mellitus examination report noted a diagnosis of diabetes mellitus, type II.  The examiner reported that the Veteran's diabetes mellitus, type II, impacted his ability to work.  The examiner indicated that the Veteran mentioned that his poor vision was worsened by his diabetes and that he avoided night driving.  It was noted that the Veteran also stated that his frequent urination and thirst bathroom breaks were disruptive.  The examiner related that the Veteran maintained that his continuous fatigue hindered his ability to perform most daily tasks.  The examiner commented that physical demand work was affected, but that sedentary work might be performed if visual accuracy was not required.  

A January 2012 VA neurological examination report included a diagnosis of diabetic peripheral neuropathy.  The examiner reported that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  The examiner commented that the Veteran was a candidate for unemployability based on his diabetes mellitus and his diabetic peripheral neuropathy.  As to the Veteran's diabetes mellitus, the examiner re-stated the information indicated pursuant to the January 2012 VA diabetes mellitus examination report.  As to the Veteran's diabetic peripheral neuropathy, the examiner reported that the Veteran mentioned that prolonged walking and sitting hindered his ability to perform gainful work.  It was noted that the Veteran found it difficult to rise from being seated to a standing position.  The examiner reported that the Veteran maintained that he also found it difficult to grasp items and that he would also drop items.  The examiner stated that the Veteran's paresthesias would occur with driving as well as with using a computer.  It was noted that long distance driving was problematic.  The examiner commented that physical demand work was affected and sedentary work was affected if manual tasks were performed.  

A June 2013 VA eye examination report related that the Veteran's claims file was reviewed.  The diagnoses were retinal detachment; glaucoma; and cataracts.  The examiner stated that the Veteran's eye conditions did not impact his ability to work.  

Based on this evidence, the Board observes that the Veteran completed one year of college and that he reported that he was retired and last worked in 2005 or 2006.  Additionally, the Board notes that the Veteran worked for over thirty years as a bus driver.  The November 2011 VA psychiatric examiner noted that the Veteran was not totally and completely unemployable due to his PTSD alone.  The examiner did indicate, however, that the Veteran's PTSD certainly affected his ability to tolerate frustration and easily work with others, namely his passengers and supervisors.  Additionally, the examiner commented that it was likely that symptoms from the Veteran's medical conditions left him unable to sustain his usual employment.  

Additionally, the January 2012 VA diabetes mellitus examiner noted that the Veteran's diabetes mellitus, type II impacted his ability to work.  The examiner commented that physical demand work was affected, but that sedentary work might be performed if visual accuracy was not required.  The examiner referred to the Veteran's reports of poor vision worsened by his diabetes, the need for breaks due to frequent urination and thirst, and his reports of continuous fatigue that hindered his ability to perform daily tasks.  Further, a January 2012 VA neurological examiner specifically maintained that the Veteran was a candidate for unemployability based on his diabetes mellitus and his diabetic peripheral neuropathy.  The examiner commented, as to the Veteran's diabetic peripheral neuropathy, that physical demand work was affected and sedentary work was affected if manual tasks were performed.  

The Board notes that none of these examinations revealed that any service-connected disability, on a separate basis, caused the Veteran to be unemployable.  However, the December 2010 VA general medical examination report did note a diagnosis of unemployability secondary to diabetes mellitus and PTSD.  

The Board also notes that the Veteran has an employment history of over thirty years as a bus driver and a VA examiner, pursuant to the above noted January 2012 VA diabetes mellitus and neurological examination reports, has found that he cannot perform any physical demand work and that sedentary work would be affected either if visual accuracy was required or if manual tasks were performed.  The Board notes that the record contains little, if any, evidence that the Veteran has experience in employment that would qualify him for employment that is sedentary, but that does not require visual accuracy or performing manual tasks.  Even if such employment were feasible, it is unclear whether such employment could be gainful, given the Veteran's service-connected disabilities.  

Based upon the foregoing, and resolving reasonable doubt in the Veteran's favor, the Board concludes that the Veteran's service-connected disabilities in combination with each other have rendered him unable to secure or follow a substantially gainful occupation.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, he is entitled to a TDIU.  
ORDER

A TDIU is granted.  




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


